COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
EDWARD S. JINDRICH, JR.,                                       No. 08-20-00203-CV
                                                 §
                          Appellant,                             Appeal from the
                                                 §
v.                                                              383rd District Court
                                                 §
MICHAELA WEIHELE,                                            of El Paso County, Texas
                                                 §
                          Appellee.                            (TC# 2017DCM2926)

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 22, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Leonard Morales, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before June 22, 2021.

       IT IS SO ORDERED this 21st day of May, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.